     Case 3:20-cv-00247-MMD-CLB Document 7 Filed 08/24/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     DANIEL JUAREZ,                                     Case No. 3:20-cv-00247-MMD-CLB
7                                    Plaintiff,                         ORDER
             v.
8
      GETTERE, et. al.,
9                                Defendants.
10

11   I.     SUMMARY

12          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
13   by a state prisoner. On July 6, 2020, this Court issued an order directing Plaintiff Daniel
14   Juarez to file his updated address with this Court within 30 days. (ECF No. 5.) The 30-day
15   period has now expired. Plaintiff has not filed his updated address or otherwise responded
16   to the Court’s order. As further explained below, the Court will dismiss this action for failure
17   to file an updated address.
18   II.    LEGAL STANDARD

19          District courts have inherent power to control their dockets and “[i]n the exercise of

20   that power, they may impose sanctions including, where appropriate . . . dismissal” of a

21   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

22   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

23   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

24   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

25   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

26   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

27   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

28   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal
     Case 3:20-cv-00247-MMD-CLB Document 7 Filed 08/24/20 Page 2 of 3



1    Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with
2    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming
3    dismissal for lack of prosecution and failure to comply with local rules).
4           In determining whether to dismiss an action for lack of prosecution, failure to obey
5    a court order, or failure to comply with local rules, the Court must consider several factors:
6    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to
7    manage its docket; (3) the risk of prejudice to Defendants; (4) the public policy favoring
8    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See
9    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
10   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
11   III.   DISCUSSION
12          In this case, the Court finds the first two factors: (1) the public’s interest in
13   expeditiously resolving this litigation; and (2) the Court’s interest in managing its docket,
14   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
15   in favor of dismissal, as a presumption of injury arises from the occurrence of
16   unreasonable delay in filing a pleading ordered by the Court or prosecuting an action. See
17   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public
18   policy favoring disposition of cases on their merits—is greatly outweighed by the factors
19   weighing in favor of dismissal discussed herein. Finally, the Court’s warning that a failure
20   to obey the Court’s order will result in dismissal (ECF No. 5 at 1, 2) satisfies the
21   “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at
22   132-33; Henderson, 779 F.2d at 1424.
23          The Court’s order requiring Plaintiff to file his updated address with the Court within
24   30 days expressly stated: “It is further ordered that, if Plaintiff fails to timely comply with
25   this order, the Court shall dismiss this case without prejudice.” (ECF No. 5 at 2.) Thus,
26   Plaintiff had adequate warning that dismissal would result from his noncompliance with
27   the Court’s order to file his updated address within 30 days.
28   ///

                                                    2
     Case 3:20-cv-00247-MMD-CLB Document 7 Filed 08/24/20 Page 3 of 3



1    IV.   CONCLUSION
2          It is therefore ordered that this action is dismissed without prejudice for Plaintiff’s
3    failure to file an updated address in compliance with the Court’s July 6, 2020 order (ECF
4    No. 5).
5          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)
6    is denied as moot.
7          The Clerk of Court is directed to enter judgment accordingly and close this case.
8          DATED THIS 24th Day of August 2020.
9

10

11

12                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
